MEMORANDUM ***
The BIA did not err in denying petitioner’s 1 request for asylum because substantial evidence, see INS v. Elias-Zacarias, 502 U.S. 478, 481, 112 S.Ct. 812, 117 L.Ed.2d 38 (1992), supports its finding that changed conditions rebutted the presumption of a well-founded fear of future persecution, see 8 C.F.R. § 208.13(b)(l)(i)(A). A fortiori, the BIA did not err in denying petitioner’s request for withholding of removal. See Del Valle v. INS, 776 F.2d 1407, 1410-11 (9th Cir.1985). Nor did the BIA abuse its discretion in denying petitioner’s request for asylum on humanitarian grounds because petitioner has not demonstrated that she suffered persecution severe enough to warrant such relief. See 8 C.F.R. § 208.13(b)(l)(iii).
Petitioner is not entitled to protection under the Convention Against Torture because, as petitioner concedes, the regulations pertaining to withholding of removal under the Convention Against Torture were not in effect when she submitted her asylum application and she did not move to *968reopen the proceedings. See 8 C.F.R. § 208.18(b)(2).
PETITION DENIED.

 xhiS disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. Petitioner's two minor children were also included in her asylum claim and were subject to removal proceedings. The children's claim is derivative of her claim, and they are entitled to the same status she receives. 8 U.S.C. § 1158(b)(3).